DETAILED ACTION
	This action is responsive to 01/18/2022.
	Prior objection to the claims has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display substrate and a crack detection method thereof, and a display device.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display substrate, comprising a display area and a non-display area surrounding the display area, the display substrate further comprising data lines extending from the display area to the non-display area, wherein the non-display area is provided with at least one switching transistor, a first electrode of each switching transistor is coupled to one of the data lines, a second electrode of each switching transistor is coupled to a data voltage supply circuit, and at least one crack detecting wire, corresponding to the at least one switching transistor in one-to-one correspondence, is provided in the display area, an end of the crack detecting wire is coupled to a control electrode of the switching transistor corresponding to the crack detecting wire, and another end of the crack detecting wire is coupled to a switching voltage supply circuit”, as recited in claim 14.
b) “wherein in a case where performing an undesirable-display detection, the switching voltage supply circuit is configured to output a first switching voltage, and the data voltage supply circuit is configured to output a first data voltage, and the switching transistor operates in a linear region.”
c) “wherein, in a case where performing a crack detection, the switching voltage supply circuit is configured to output a second switching voltage, and the data voltage supply circuit is configured to output a second data voltage, and the switching transistor operates in a saturation region.”
Representative prior art include the following:
Wang et al. (US Patent 10,605,855 B2).
Zhu et al. (CN112289837A).
Lee et al. (US Patent 10,210,782 B2).
Kwak et al. (US Patent 9,653,368 B2).
The closest prior art of record include:
a) Zhu et al. (CN112289837A), which teaches a control chip connected with a crack detection lead for providing a level signal for the crack detection lead, multiple switching transistors in a non-display area connected one-to-one with data lines, wherein, the control switch provides a level signal to a gate of each the multiple switching transistors, a first end of each switching transistor is connected with a respective data line, and a second end of the switching transistor connected with the crack detection lead located at different positions of the non-display area.
 b) Wang et al. (US Patent 10,605,855 B2), which teaches a method, a test line, and a system for detecting defects on a semiconductor wafer, the method includes measuring a current-voltage (IV) curve of a plurality of MOS transistors which are connected in series in a test key, comparing the measured IV curve with a reference curve to obtain a first drain current drop in a linear region and a second drain current drop in a saturation region; and determining whether at least one of the MOS transistors is defected according to at least one of the first drain current drop and the second drain current drop.
However, none of the aforementioned references, alone or in combination, teaches or suggests the limitations underlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627